751 N.W.2d 33 (2008)
LAWRENCE M. CLARKE, INC., Plaintiff-Appellee,
v.
RICHCO CONSTRUCTION, INC., Ronald J. Richards, Jr., and Thomas A. Richards, Defendants-Appellants.
Docket No. 136619. COA No. 285567.
Supreme Court of Michigan.
June 27, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the *34 May 27, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The motion for stay pending appeal is DENIED.